Title: From Thomas Jefferson to James Madison, 28 August 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 28. 06.
                        
                        On my return the day before yesterday I found here your’s of the 15th. as the Russian ships are expected at
                            Philadelphia are connected with the Imperial family, and their report will certainly be made to the emperor, would it not
                            be well for you to write either to mr Gallatin, or at shorter hand, to Muhlenberg to recommend them to his particular
                            attention good offices & indulgence, & those of the other officers of the customs. the case of the Indostan on which
                            we complained to Turreau, and some of the groundless cases on which he has complained to us, shew that we ought on neither
                            side to act on any complaint until the facts are supported by affidavits. after we shall have begun to observe this rule
                            ourselves we may require from the foreign ministers to be furnished with affidavits of the facts on which they complain,
                            & it will save to both parties a great deal of useless trouble. I think Fitzsimmons should be told we can do nothing on
                            general surmises. the cases of wrong by privateers should be specified & supported by affidavits, & then we will act
                            according to our means. the instructions asked by Simpson on ransoming from the Arabs are very difficult. they had better
                            lie till we meet. if Dr. Thornton’s complaint of Latrobe’s having built inconsistently with his plan of the middle part of
                            the capitol be correct, it is without my knolege, & against my instructions. for altho’ I consider that plan as incapable
                            of execution, yet I determined that nothing should be done which would not leave the question of it’s execution free. I
                            have sent to mr Wagner your letter to DeWitt Clinton & mine to the K. of Wirtemberg amended as you proposed. Meade’s
                            conduct towards Yznardi excites real indignation. I will write to mr Smith to revoke Campbell’s unauthorised nomination
                            of him as Navy agent, & to instruct the officers when they are in a port where there is no agent, to apply to the Consul
                            for the port.
                        I inclose you a letter from Monroe. Capt Lewis of the Leander I see is returned. I think we had better have
                            his motions watched & arrest him in Jersey, Pensylvania Columbia, or Norfolk should he be found in either.
                        All the papers recieved from you are now returned, except recommendations to office which I retain as usual.
                            accept affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    